UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1114



VIKRAM SINGH,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-282-076)


Submitted:   June 20, 2005                 Decided:   July 19, 2005


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Vikram Singh, Petitioner Pro Se. Michelle Elizabeth Gorden, Eric
Warren Marsteller, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vikram Singh, a native and citizen of India, petitions

for review of an order of the Board of Immigration Appeals (Board)

denying as untimely his motion to reopen removal proceedings.   As

Singh raises no challenges to this order and instead raises issues

relevant to an order of the Board of April 20, 2004, that is not

before us in this appeal, we dismiss the petition for review.   See

Stone v. INS, 514 U.S. 386, 405 (1995).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                               PETITION DISMISSED